Title: To George Washington from John Stanwix, 11 July 1757
From: Stanwix, John
To: Washington, George



Sir
Camp near Carlisle [Pa.] 11th July 1757

had I had any Opportunity of returning an Answer to the Favour of yours of the 24th of June should have acknowledged it much sooner but would not mis the Opportunity of this Express to Mr Atkins wch I send in this manner as Govern. Denny tell’s me the letter is to him of moment from Sir Wm Johnston and that if he has left your Country you will know how to Forward it to him. I have had severl partys out Scouting in these Borders as far as Rays town & so on over those North Mountains nothing material, a few Stragling Indians this way who have shot at Women & Children but killed as yet one Horse. Col: Wesser tells me his is pesterd with a good many more of them on their border’s from the Susquehana &c. when a good deal of Mischief has been done but they should have there & at Shamokin 600 Provincials at least or 800 as none are yet gone to S: Caroliana.
as to your Country Malitia all I believe we are to expect from them is their Guarding the Forts in Case the Provincials March forward except they were to go upon a Command they liked this might carry them out of their Countys.
There is no doubt but Adl Holburn has joyn’d Lord Loudoun before this off Hallifax we may soon expect to hear of

something being attempted in the North which at present takes up the whole attention both of Europe & America, your willingnes to allow me to waite upon you with the Troop’s and your Command is very Obliging, and no order’s from me shall move you from your present Station when you have had Instructions to remain, except the most Urgent Necessity, my General Instructions are to remain here where I am trying to throw up some usefull retrenchmts but shall think my self justified to march when it appears to me that the publick service on the back of any of these southern provinces may want Assistance, I beg you will believe that I am very truly Dr Sir Your most obedt humble Servt

John Stanwix

